ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended December 31, 2008 []TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission file number:0-15224 Advance Display Technologies, Inc. (Exact name of small business issuer as specified in its charter) Colorado 84-0969445 (State of incorporation) (IRS Employer ID number) 7334 South Alton Way, Suite F, Centennial, CO 80112 (Address of principal executive offices)(Zip Code) (303) 267-0111 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “larger accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOX ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS ADVANCE DISPLAY TECHNOLOGIES, INC. INDEX PART I.FINANCIAL INFORMATION Page Item 1. Consolidated Balance Sheets - December 31, 2008 (unaudited) and June 30, 2008 1 Consolidated Statements of Operations (unaudited) Three months and six months ended December 31, 2008 and 2007 and for the period from March 15, 1995, inception, to December 31, 2008 2 Consolidated Statements of Cash Flows (unaudited) Six months ended December 31, 2008 and 2007 and for the period from March 15, 1995, inception, to December 31, 2008 3 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 20 PART II.OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures -i- PART 1.FINANCIAL INFORMATION Item 1. ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31, 2008 June 30, 2008 (Unaudited) ASSETS Current Assets: Cash $ 371,144 $ 1,271,364 Component inventory 669,496 224,314 Work in progress inventory 660,596 102,561 Vendor deposits 19,171 33,400 Other current assets 57,282 57,512 Total current assets 1,777,689 1,689,151 Property and Equipment, Net 1,305,801 1,153,892 Deferred Manufacturing Costs, Net 431,998 407,232 Deposits 31,353 31,353 Total Assets $ 3,546,841 $ 3,281,628 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable Trade $ 779,594 $ 989,450 Related party 38,625 35,821 Senior secured revolving convertible note, net of debt discount, to related parties 820,608 Revolving convertible redeemable promissory notes to related parties 740,000 740,000 Demand notes to related parties 100,000 800,000 Accrued interest payable to related parties 273,847 321,008 Conversion feature liability on debt to related parties 2,050,235 Other accrued liabilities 28,362 49,808 Total current liabilities 4,831,271 2,936,087 Long-term obligations, less current maturities 30,354 19,729 Total liabilities 4,861,625 2,955,816 COMMITMENTS AND CONTINGENCIES Stockholders’ Equity (Deficit): Preferred Series D stock, $.001 par value, 70,100,000 shares authorized, 30,570,742 shares issued and outstanding (liquidation preference of $510,531). 30,571 30,571 Preferred Series E stock, $.001 par value, 1,008,985 shares authorized, 1,008,985 shares issued and outstanding (liquidation preference of $1,265,429). 1,009 1,009 Preferred Series F stock, $.001 par value, 4,549,015 shares authorized, 4,549,015 shares issued and outstanding (liquidation preference of $4,549,015). 4,549 4,549 Preferred Series G stock, $.001 par value, 100,000 shares authorized, 90,544 shares issued and outstanding (liquidation preference of $8,802,750). 91 91 Common stock, $.001 par value, 175,000,000 shares authorized, 26,198,177 issued and outstanding 26,199 26,199 Additional paid-in capital 20,536,765 20,442,137 Deficit accumulated during the development stage (21,913,968 ) (20,178,744 ) Total stockholders’ equity (deficit) (1,314,784 ) 325,812 Total Liabilities and Stockholders’ Equity (Deficit) $ 3,546,841 $ 3,281,628 (See accompanying notes to consolidated, unaudited financial statements) 1 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31, Six Months Ended December 31, Cumulative From Inception (March 15, 1995) Through December 31, 2008 2007 2008 2007 2008 Consulting Revenue $ 91,014 Other Income: Related party interest income 162,761 Other interest income 289 3,583 719 9,368 29,719 Settlement income 463,179 Other 550 Total revenue and other income 289 3,583 719 9,368 747,223 Costs and Expenses: Cost of consulting revenue 93,648 Manufacturing operations 382,247 1,136,753 1,686,041 General and administrative 493,468 415,215 969,877 753,365 7,988,890 Marketing 148,675 46,276 437,934 85,452 1,393,825 Research and development 97,418 1,202,184 167,695 2,306,555 8,249,082 Impairment of intangible asset 451,492 Interest expense – related parties 97,792 39,356 147,203 78,711 4,156,891 Total costs and expenses 1,219,600 1,703,031 2,859,462 3,224,083 24,019,869 Operating Loss $ (1,219,311 ) $ (1,699,448 ) $ (2,858,743 ) $ (3,214,715 ) $ (23,272,646 ) Other Income andExpenses: Change in derivative conversion feature 3,148,638 3,148,638 3,148,638 Interest expense - derivative conversion feature (1,516,736 ) (1,516,736 ) (1,516,736 ) Amortization of debt discount (508,383 ) (508,383 ) (508,383 ) Total other income and expenses 1,123,519 1,123,519 1,123,519 Loss BeforeDiscontinued Operations and Extraordinary Gain $ (95,792 ) $ (1,699,448 ) $ (1,735,224 ) $ (3,214,715 ) $ (22,149,127 ) Loss from discontinued operations (202,278 ) Gain on disposal of discontinued operations 108,652 Loss Before Extraordinary Gain $ (95,792 ) $ (1,699,448 ) $ (1,735,224 ) $ (3,214,715 ) $ (22,242,753 ) Extraordinary Gain Due to Extinguishment of Debt 328,785 Net Loss $ (95,792 ) $ (1,699,448 ) $ (1,735,224 ) $ (3,214,715 ) $ (21,913,968 ) accrued preferred series e dividend (12,612 ) (12,612 ) (25,224 ) (25,224 ) (256,444 ) Net loss applicable to common shareholders $ (108,404 ) $ (1,712,060 ) $ (1,760,448 ) $ (3,239,939 ) $ (22,170,412 ) net loss per common share(basic and dilutive): $ (.00 ) $ (.06 ) $ (.07 ) $ (.12 ) weighted average number of common shares outstanding 26,198,177 26,198,177 26,198,177 26,198,177 (See accompanying notes to consolidated, unaudited financial statements) 2 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, Cumulative From Inception (March 15, 1995) Through December 31, 2008 2007 2008 cash flows from (to) operating activities: Net (Loss) $ (1,735,224 ) $ (3,214,715 ) $ (21,913,968 ) Adjustments to reconcile net loss to net Cash used in operating activities: Loss from discontinued operations 202,278 Gain on disposition of discontinued operations (108,652 ) Gain on debt forgiven (496,777 ) Acquired research and development expense 2,536,494 Impairment of intangible asset 451,492 Impairment of assets 380,373 Depreciation and amortization 322,679 15,058 728,340 Amortization of debt discount 508,383 508,383 Amortization of deferred merger costs 75,000 Stock and stock option compensation expense 94,628 93,372 543,770 Interest expense related to debt discount 1,893,573 Interest expense related to derivative conversion feature on debt 1,516,736 1,516,736 Change in derivative conversion feature (3,148,638 ) (3,148,638 ) Loss on disposal of property and equipment 7,015 (Increase) decrease in: Inventory (1,003,217 ) (20,685 ) (1,649,436 ) Vendor deposits 14,229 (19,171 ) Other current assets 230 (15,791 ) (113,767 ) (Decrease)increase in: Accounts payable (207,052 ) 104,468 780,520 Interest payable to shareholders 147,201 78,711 2,190,364 Other accrued liabilities (16,534 ) 3,305 (146,822 ) Net cash used in operating activities (3,506,579 ) (2,956,277 ) (15,782,893 ) cash flows from (to)investing activities: Purchases of property and equipment (378,329 ) (40,563 ) (1,788,822 ) Proceeds from sale of property and equipment 17,030 Long-term deposits (31,353 ) Deferred manufacturing costs (112,630 ) (525,598 ) Advances to affiliates (932,925 ) Purchase of notes receivable and security interest (225,000 ) Cash received in acquisition 303,812 Net cash used in investing activities (490,959 ) (40,563 ) (3,182,856 ) cash flows from (to) financing activities: Proceeds from stock sales 2,212,750 9,505,877 Proceeds from exercise of options 14,400 Proceeds from notes payable to shareholders 3,100,000 9,529,754 Proceeds from line of credit 299,505 Principal payments on leased equipment (2,682 ) (640 ) (12,643 ) Net cash provided by financing activities 3,097,318 2,212,110 19,336,893 Increase (decrease) in cash (900,220 ) (784,730 ) 371,144 Cash & cash equivalent at beginning of period 1,271,364 1,237,599 Cash & cash equivalent at end of period $ 371,144 $ 452,869 $ 371,144 (See accompanying notes to consolidated, unaudited financial statements) 3 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, Cumulative From Inception (March 15, 1995) Through December 31, 2008 2007 2008 supplemental disclosure of cash flow information Cash paid for: Interest $ $ $ 26,570 Non-cash transactions: Issuance of common stock for acquisition of Display Group, LLC and Display Optics, Ltd. and conversion of convertible debt $ $ $ 2,199,026 Conversion of notes payable to stockholders to Common stock $ $ $ 550,000 Conversion of interest payable on notes to notes payable $ $ $ 12,354 Retirement of shares in settlement $ $ $ 1,402 Extinguishment of debt and trade payables $ $ $ 496,777 Acquired membership interest in Regent Theaters, LLC and Regent Releasing, LLC $ $ $ 50,000 Conversion of Preferred Series C stock to common stock $ $ $ 1,844 Subscriptions for Preferred Series D stock $ $ $ 400,000 Cancellation of Subscriptions for Preferred Series D Stock $ $ $ (325,000 ) Conversion of interest on convertible, redeemable promissory notes to Preferred Series D Stock $ $ $ 80,000 Conversion of demand notes and accrued interest to Preferred Series E stock $ $ $ 1,008,985 Conversion of convertible, redeemable promissory notes, demand notes and accrued interest to Preferred Series F stock $ $ $ 4,549,015 Acquisition of 15,000,000 shares of Preferred Series D stock $ $ $ 75,000 Conversion of demand notes and accrued interest to senior secured, revolving, convertible note to related parties $ 2,694,362 $ $ 2,694,362 Conversion feature on senior secured, revolving, convertible note to related parties $ 5,198,873 $ $ 5,198,873 Discount on senior secured, revolving, convertible note to related parties $ (3,682,137 ) $ $ (3,682,137 ) Equipment acquired under capital lease $ 8,395 $ $ 14,603 Issuance of shares of Common Stock for debt $ $ $ 5,000 Issuance of shares of Preferred Series D stock for deferred compensation $ $ $ 304,500 Cancellation of unearned Preferred Series D stock $ $ $ (297,491 ) (See accompanying notes to consolidated, unaudited financial statements) 4 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) NOTES
